DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 3, 7 – 12, 14 – 17, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan (US 2014/0342809 A1) in view of Foerster et al (US 2012/0306813 A1).
As per clam 1, 11, 17
 providing a tag with an encoded physical medium that is readable by a touch-capable user interface; (Milligan discloses a touch sensitive surface wherein a voucher/token/item comprising capacitive ink is placed in contact with the touch sensitive surface) (Milligan 0022, 0023)
determining, at a processor, that the tag has been read by a touch-capable user interface of a gaming device …at the touch- capable user interface of the gaming device; (Milligan discloses a touch sensitive surface wherein a voucher/token/item comprising capacitive ink is placed in contact with the touch sensitive surface) (Milligan 0022, 0023)
enabling the gaming device to provide a predetermined game feature in response to determining that the tag has been read by the touch-capable user interface of the gaming device …of the user at the touch-capable user interface of the gaming device; and (Milligan discloses the determination of an output and activating the output at the gaming device such as adding/deducting credits, activating hidden game features, bonuses, multipliers etc. based upon the input code) (Milligan 0040)

Milligan fails to disclose:
…in combination with detecting a gesture of the user…
In a similar field of endeavor, Foerster discloses a system wherein a touchscreen that is used to read an item that comprises capacitive materials, wherein the user us able to input gestures via the relative movements of the capacitive regions of the information carrier to the touchscreen sensor.  (Foerster 0032, 0036, 0043, 0053, 0054, 0055). In response to the gestures made, the system will activate predetermined functionality (Foerster 0065, 0098)
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Milligan in view of Foerster to provide a system that activates game functionality based upon movement gestures that are sensed by a touchscreen sensor when an item comprising capacitive ink is sensed.  This would allow the system to increase the number of inputs that the system is able to accept and offer more options that are available to the user based upon the direction of the motion the user imparts upon the information carrier with respect to the touchscreen sensor.
As per claim 2, 
wherein the encoded physical medium comprises a conductive ink, wherein data is encoded on the tag with the conductive ink, and wherein the method further comprises: determining, with the 
As per claim 3, 12, decrementing, with the processor, a game feature usage value in the electronic record that is used to track a permitted number of uses of the predetermined game feature. Milligan discloses the decrementing of gaming credits) (Milligan 0045)
As per claim 7, 
updating, with the processor, a field of the electronic record to indicate that the user has earned an opportunity to invoke the predetermined game feature at a time selected by the user; determining, with the processor, that the user has provided an input at the gaming device indicating a desire to invoke the predetermined game feature; and further updating, with the processor, the field of the electronic record to indicate that the user has invoked the predetermined game feature. (Milligan discloses that when a user utilizes the capacitive game item, gaming features having limited uses may be updated.  Milligan discloses that the input code associated with the capacitive gaming item, may be associated with a one-time event or limited use or multi-use feature, wherein after they are validated and used, they are no longer available to be used) (Milligan 0040).
As per claim 8, augmenting, with the processor, gaming graphics presented to the user via the touch- capable user interface of the gaming device based, at least in part, on a position of the tag within the touch-capable user interface. (Milligan discloses the displaying of gaming graphics wherein the graphic discloses a shape to guide the user as to where to place the capacitive gaming item) (Milligan 0022).

As per claim 10, 16, 20, determining, with the processor, a time at which the tag has been read by the touch- capable user interface of the gaming device in combination with detecting the gesture of the user at the touch-capable user interface of the gaming device;  57IGT Docket No. P002227-001SR Docket No. 10012-107 determining, with the processor and based on the determined time, a set of predetermined game features that are eligible for activation by the user; presenting, via the touch-capable user interface of the gaming device, the set of predetermined game features for selection by the user; and receiving, via the touch-capable user interface of the gaming device, a user input that provides a selection of the predetermined game feature from among the set of predetermined game features. (Combination of Milligan in view of Foerster as applied above, Milligan discloses the use of a touch sensor reading a capacitive game item, wherein upon authenticating the item the user is presented with options to add or deduct credits, or activate certain gaming features of the game (Milligan 0038))
As per claim 14, 19, a set of instructions that update an electronic record of a loyalty account associated with the user to indicate that the user has been provided the predetermined game feature in response to determining that the tag has been read by the touch-capable user interface of the gaming device in combination with detecting the gesture of the user at the touch-capable user interface of the gaming device.  (Milligan 0038)

Claim 4 – 6, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan (US 2014/0342809 A1) in view of Foerster et al (US 2012/0306813 A1) in view of YAO et al (US 2013/0239058 A1).
As per claim 4, 13, 18, Milligan fails to disclose:
 determining, with the processor, a context associated with the tag being read by the touch-capable user interface of the gaming device; and selecting, with the processor and based on the determined context, the predetermined game feature from among a plurality of candidate game features (claim 4, 13)
wherein the context is determined based on a position of the tag relative to a predetermined area of the touch-capable user interface of the gaming device. (claim 5)
wherein the context is determined based on the gesture of the user relative to the encoded physical medium of the tag. (claim 6)
In a similar field of endeavor, YAO discloses a system wherein upon a touchscreen device, the device determines a context of between two inputs provided by the user upon the touchscreen.  In order to unlock the device, a user must provide a first touch input to the device and then the device will prompt the user to provide a second input wherein they must provide a directionally related sliding touch input to unlock and use the device.  As can be seen the second input has a directional context relative to the touch screen. (YAO 0036, 0040).  YAO discloses that once the sliding touch input is complete the device may display one of a set display elements such as the previous screen or one of any preconfigured display screens (i.e. features) (YAO 0035).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAW/               Examiner, Art Unit 3715
5/21/21                   

/DAVID L LEWIS/               Supervisory Patent Examiner, Art Unit 3715